                                              Case 3:20-cv-00606-SI Document 30 Filed 05/11/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ALEXIS PAZ-VILLAGOMEZ,
                                   4                                                   Case No. 20-cv-00606-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                        THE STEP2 COMPANY, LLC,
                                   7
                                                      Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: October 2, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: July 9, 2020
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF: January 19, 2021
                                  16
                                       DESIGNATION OF EXPERTS: January 22, 2021; REBUTTAL: February 26, 2021;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF: April 9, 2021
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by: May 7, 2021;
                                  20        Opp. Due: May 21, 2021; Reply Due: May 28, 2021;
                                            and set for hearing no later than June 11, 2021 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: August 10, 2021 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: August 23, 2021 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be 5-7 days.
                                  25

                                  26
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  27   of the case, including settlement. Parties SHALL conform to the attached instructions.

                                  28
                                                 Case 3:20-cv-00606-SI Document 30 Filed 05/11/20 Page 2 of 2




                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   1   action.
                                   2          IT IS SO ORDERED.
                                   3

                                   4   Dated: May 11, 2020
                                   5                                                    ____________________________________
                                   6                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
